Citation Nr: 0335638	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  01-04 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.	Entitlement to service connection for urethral stricture 
claimed as resulting from exposure to herbicides.

2.	Entitlement to service connection for hiatal hernia 
claimed as resulting from exposure to herbicides.

3.	Entitlement to service connection for bursitis of the 
spine claimed as resulting from exposure to herbicides.

4.	Entitlement to service connection for nerve problems 
claimed as resulting from exposure to herbicides.

5.	Entitlement to service connection for irregular 
heartbeat claimed as resulting from exposure to 
herbicides.

6.	Entitlement to service connection for headaches claimed 
as resulting from exposure to herbicides.

7.	Entitlement to service connection for lung disorder 
claimed as resulting from exposure to herbicides.

8.	Entitlement to service connection for exhaustion claimed 
as resulting from exposure to herbicides.

9.	Entitlement to service connection for diabetes claimed 
as resulting from exposure to herbicides.

10.	Entitlement to service connection for cramping in 
the rectum claimed as resulting from exposure to 
herbicides.

11.	Entitlement to service connection for a low back 
problem claimed as resulting from exposure to 
herbicides.

12.	Entitlement to service connection for hip pain 
claimed as resulting from exposure to herbicides.

13.	Entitlement to service connection for knee pain 
claimed as resulting from exposure to herbicides.

14.	Entitlement to service connection for a bilateral 
heel disorder claimed as resulting from exposure to 
herbicides.

15.	Entitlement to service connection for headaches.

16.	Entitlemen to service connection for a right knee, 
left knee, or bilateral knee disorder.

17.	Entitlement to service connection for a left 
shoulder disorder.

18.	Entitlement to service connection for a back 
disorder.

19.	Entitlement to service connection for a stomach 
disorder, to include an ulcer.

20.	Entitlement to service connection for urethral 
stricture.

21.	Entitlement to service connection for diabetes.

22.	Entitlement to service connection for 
arthritis/bursitis of multiple joints.

23.	Entitlement to service connection for a bilateral 
elbow disorder.

24.	Entitlement to service connection for a sore crotch 
bone.

25.	Entitlement to service connection for an irregular 
heart beat.

26.	Entitlement to service connection for substance 
abuse.

27.	Entitlement to service connection for a sore 
testicle.

28.	Entitlement to service connection for a bilateral 
hip disorder.

29.	Entitlement to service connection for a prostate 
disorder.

30.	Entitlement to service connection for a bilateral 
leg disorder, to include a nerve disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


REMAND

On February 11, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The veteran reports treatment for 
various disorders during his 
incarceration at the Westville 
Correctional Facility, Indiana, from 
approximately 1994 to 1998, prior to his 
release in 1998.  The RO requested 
records from the Indiana Department of 
Corrections, Westville Correctional 
Facility, but received records only 
through 1994.  Please request records 
from 1994 to 1998 again from Westville 
Correctional Facility, PO Box 473, 
Westville, Indiana, 46391.  If no 
response is received within 45 days, 
please contact the facility at 219-785-
2511.

2.  Request that the Temple, Texas VAMC 
provide any and all available records for 
the veteran's treatment, from 1978 to 
1981, including complete outpatient 
progress notes, imaging reports, 
medication lists, as well as any 
available inpatient records, including 
physician progress notes, orders, nursing 
notes, laboratory reports, radiology 
reports, and history and physical 
examination reports.

3.  The veteran indicates that he 
received in-patient hospital treatment in 
service from 1976 to 1978 at the Fort 
Hood, Texas, Army Hospital, for various 
problems.  Ask the National Personnel 
Records Center (NPRC) to search for: (1) 
separately filed hospital and clinic 
records; from Fort Hood, Texas, and, (2) 
records of mental health, psychiatric, or 
alcohol treatment, to determine if any 
records for the veteran can be located.  
If no such records can be found, or if 
they have been destroyed, ask for 
specific confirmation of that fact.  If 
additional records are located, but are 
not released to VA, ask NPRC to so state.
4.  Make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded the following 
examinations.  Send the claims folders to 
the examiners for review of pertinent 
documents.
Each examiner should be informed that the 
veteran had active service from December 
1968 to April 1978, and has been awarded 
service connection for hearing loss, 
right ear, for residuals of trauma to the 
right shoulder, and for post-traumatic 
stress disorder (PTSD).
(i).  General medical examination.  The 
examiner should do the following:  
(a).  State whether or not the veteran 
has diabetes (as opposed to borderline 
diabetes), and, if so, identify the type 
of diabetes present (Type I, Type II).  
If any findings required to determine 
whether the veteran has diabetes is not 
of record, the examiner should request 
that appropriate diagnostic studies be 
conducted.  If specialty examination is 
required, the examiner should state what 
examination(s) is/are required, and the 
specialty examiner(s) should provide an 
opinion as to whether the veteran 
currently manifests diabetes.
(b).  Determine whether the veteran 
currently manifests an irregular 
heartbeat or "exhaustion," and, if so, 
the examiner should state the medical 
diagnosis and provide a medical opinion 
as to the likelihood (whether it is at 
least as likely as not) that any 
diagnosed disorder (irregular heartbeat 
or "exhaustion" or the disorder(s) 
manifested by those symptoms): (a) was 
manifested in service; or, (b) was 
present within one year after the 
veteran's service discharge in April 
1978; or, (c) is etiologically related to 
or caused by any incident of the 
veteran's service; or (d) is a result of 
or aggravated by any service-connected 
disability; or (e) is a result of 
exposure to herbicides.
If any finding(s) required to make a 
requested determination is/are not of 
record, the examiner should request that 
the appropriate diagnostic studies be 
conducted.  If further specialty 
examination is required, the examiner 
should so state.  If specialty 
examination is obtained, the specialty 
examiner should provide the requested 
opinion.  
(ii).  Examination of the digestive 
system.  The examiner should conduct 
examination as necessary to determine 
whether the veteran currently has a 
hiatal hernia, a stomach disorder, to 
include an ulcer, or rectal cramping.  
The examiner should assign a diagnosis 
for each stomach or ulcer disorder 
present.  The examiner should review the 
veteran's service medical records and 
pertinent post-service clinical records.  
The examiner should provide a medical 
opinion as to the likelihood (whether it 
is at least as likely as not) that a 
current, diagnosed disorder (stomach or 
ulcer disorder, hiatal hernia or rectal 
cramping or the disorder manifested by 
the claimed symptoms):    (a) was 
manifested in service; or, (b) was 
present within one year after the 
veteran's service discharge in April 
1978; or, (c) is etiologically related to 
or caused by any incident of the 
veteran's service, or (d) is a result of 
or aggravated by any service-connected 
disability.
If any finding(s) required to make a 
requested determination is/are not of 
record, the examiner should request that 
the appropriate diagnostic studies be 
conducted.  If further specialty 
examination is required, the examiner 
should so state.  If specialty 
examination is obtained, the specialty 
examiner should provide the requested 
opinion.  
(iii).  Orthopedic examination.  The 
examiner should conduct examination as 
necessary to determine whether the 
veteran has (aa) bursitis of the spine, 
(bb) a low back problem, (cc) a right 
knee disorder, a left knee disorder, or a 
bilateral knee disorder, (dd) a left 
shoulder disorder, (ee) a back disorder 
other than in the low back, (ff) 
arthritis/bursitis of multiple joints, 
(gg) a bilateral elbow disorder, (hh) a 
bilateral hip disorder, (ii) a disorder 
manifested by a "sore crotch bone," or, 
(jj) a bilateral heel disorder which 
resulted from exposure to herbicides 
(Agent Orange).  
The examiner should state whether each 
claimed disorder, (aa) to (jj), is 
present, and should assign a diagnosis 
for each claimed orthopedic disorder 
currently manifested.  The examiner 
should review the veteran's service 
medical records, pertinent post-service 
clinical records, and the veteran's 
testimony in at a personal hearing 
conducted in July 2001, and after 
examining the veteran and obtaining 
pertinent history, the examiner should 
provide a medical opinion as to the 
likelihood (whether it is at least as 
likely as not) that the disorder: (a) was 
manifested in service; or, (b) was 
present within one year after the 
veteran's service discharge in April 
1978; or, (c) is etiologically related to 
or caused by any disease or injury 
incurred during the veteran's service; or 
(d) is a result of or aggravated by any 
service-connected disability; or (e) is a 
result of exposure to herbicides.
If any finding(s) required to make the 
determination is/are not of record, the 
examiner should request that the 
appropriate diagnostic studies be 
conducted.  If further specialty 
examination is required, the examiner 
should so state.  If specialty 
examination is obtained, the specialty 
examiner should provide the requested 
opinion.  
(iv).  Neurologic examination.  The 
examiner should conduct examination as 
necessary to determine whether the 
veteran currently has "nerve problems," 
headaches, and/or a bilateral leg 
disorder to include a nerve disorder.  
After clarifying what type of "nerve 
problem" the veteran contends is related 
to his service or to exposure in service 
to Agent Orange, the examiner should, 
after review of the service medical 
records, review of relevant clinical 
records, and examination of the veteran, 
assign a diagnosis for each neurologic 
disorder the veteran currently manifests.  
The examiner should then provide a 
medical opinion as to whether it is at 
least as likely as not) that any 
currently diagnosed neurologic disorder 
(a) was manifested in service, or, (b) 
was present within one year after the 
veteran's service discharge in April 
1978, or, (c) is etiologically related to 
or caused by any incident of the 
veteran's service, or (d) is a result of 
or aggravated by any service-connected 
disability, or (e) is a result of 
exposure to herbicides.
If any finding(s) required to make the 
determination is/are not of record, the 
examiner should request that the 
appropriate diagnostic studies be 
conducted.  If further specialty 
examination is required, the examiner 
should so state.  If specialty 
examination is obtained, the specialty 
examiner should provide the requested 
opinion.  
(v).  Urinary tract examination.  After 
reviewing the veteran's service clinical 
records, the June 1981 VA opinion, the 
July 1989 private hospitalization 
summary, obtaining relevant history from 
the veteran, and conducting examination 
as necessary to determine whether the 
veteran currently has a urethral 
stricture disorder, a prostate disorder 
or a disorder manifested by a sore 
testicle.  For each disorder present 
(urethral stricture, testicle disorder 
and/or prostate disorder), the examiner 
should provide an opinion as to the 
likelihood (whether it is at least as 
likely as not) that the disorder: (a) was 
manifested in service; or, (b) was 
present within one year after the 
veteran's service discharge in April 
1978; or, (c) is etiologically related to 
or caused by any disease or injury 
incurred during the veteran's service; or 
(d) is a result of or aggravated by any 
service-connected disability; or (e) is a 
result of exposure to herbicides.
If any finding(s) required to make the 
determination is/are not of record, the 
examiner should request that the 
appropriate diagnostic studies be 
conducted.  If further specialty 
examination is required, the examiner 
should so state.  If specialty 
examination is obtained, the specialty 
examiner should provide the requested 
opinion.  
(vi).  Pulmonary examination.  After 
examining the veteran and obtaining 
pertinent history, the examiner should 
provide a medical opinion as to the 
likelihood (whether it is at least as 
likely as not) that the veteran has a 
current lung disorder which: (a) was 
manifested in service; or, (b) was 
present within one year after the 
veteran's service discharge in April 
1978; or, (c) is etiologically related to 
or caused by any disease or injury 
incurred during the veteran's service; or 
(d) is a result of or aggravated by any 
service-connected disability; or (e) is a 
result of exposure to herbicides. 
If any finding(s) required to make the 
determination is/are not of record, the 
examiner should request that the 
appropriate diagnostic studies be 
conducted.  If further specialty 
examination is required, the examiner 
should so state.  If specialty 
examination is obtained, the specialty 
examiner should provide the requested 
opinion.  
(vii).  Psychiatric examination.  After 
reviewing the relevant records, obtaining 
a history from the veteran, and 
conducting examination as necessary, the 
examiner should determine whether the 
veteran currently has a substance abuse 
disorder, and, if so, the examiner should 
provide an opinion as to the likelihood 
(whether it is at least as likely as not) 
that the substance abuse disorder is a 
manifestation of, secondary to, or 
aggravated by the veteran's service-
connected PTSD or other service-connected 
disability.
If any finding(s) required to make the 
determination is/are not of record, the 
examiner should request that the 
appropriate diagnostic studies be 
conducted.  If further specialty 
examination is required, the examiner 
should so state.  If specialty 
examination is obtained, the specialty 
examiner should provide the requested 
opinion.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.








		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





